DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 03/16/2021 and 04/20/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “26” (Figure 1C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “a mount plate 13” and “two upper plates 15” (Paragraph [0042], Line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “512” has been used to designate both “the motor housing” and “the motor shaft” (Paragraph [0115]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “552” has been used to designate “a shaft coupler’, “the motor shaft”, and “the motor coupler” (Paragraphs [0115]-[0116]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “596” has been used to designate both “a retainer aperture” and “the hook” (Paragraphs [0121]-[0122]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 9, 14, and 19 are objected to because of the following informalities:  
“mount motor” in Claim 1, Line 5 should read “motor mount”.
“comprises”, present twice in Lines 2 of Claims 9 and 19, should read “comprising”.
“spaced opening” in Claim 14, Lines 3 and 7 (x2) should read “spaced openings”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the motor assembly plate".  There is insufficient antecedent basis for this limitation in the claim.  Neither Claim 3 nor Claim 1 (upon which Claim 3 depends) disclose a motor assembly plate prior to the recitation of “the motor assembly plate”.
For the purposes of compact prosecution, “the motor assembly plate” is being treated as reciting a motor assembly plate.
Claim 12 recites the limitations "the shaft coupler" and “the downrod plate”.  There is insufficient antecedent basis for these limitations in the claim.  Neither Claim 3 nor Claim 1 (upon which Claim 3 depends) disclose a shaft coupler and a downrod plate prior to the recitation of “the shaft coupler” and “the downrod plate”.
For the purposes of compact prosecution, "the shaft coupler" and “the downrod plate” is being treated as reciting the downrod mount and the motor mount.
Claims 4-10 are rejected due to their dependence upon rejected Claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent No: 5,851,107).
Regarding Claim 1: Wang discloses a ceiling fan (Figure 9) comprising a motor assembly having a rotating blade hub (see below) and a downrod mount (60); multiple blades (see below) mounted to the rotating blade hub (Figure 9); a downrod (21) having an upper end configured to mount to a structure (20) and a lower end having a motor mount (40, 50); and multiple studs (see below) provided in one of the downrod mount or the motor mount and corresponding openings provided in the other of the downrod mount or the motor mount, with the studs being received within the openings to aid in securing the downrod to the motor assembly (Figure 9).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Studs)][AltContent: arrow][AltContent: textbox (Blades)][AltContent: arrow][AltContent: textbox (Rotating Blade Hub)]
    PNG
    media_image1.png
    533
    480
    media_image1.png
    Greyscale



Regarding Claim 2: Wang discloses the ceiling fan of Claim 1, further comprising a motor assembly plate coupled to the motor assembly and a downrod plate coupled to the lower end of the downrod, wherein the studs are provided on one of the motor assembly plate or the downrod plate and the openings are provided in the other of the motor assembly plate and the downrod plate (Figure 9).
Regarding Claim 11: Wang discloses the ceiling fan of Claim 1, wherein the studs are tapped studs (Figure 9 – the studs are threaded).
Regarding Claim 13: Wang discloses the ceiling fan of Claim 1, further comprising a swivel mount (22) on the upper end of the downrod (Figure 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Whitley (US Publication No: 2015/0211532).
Regarding Claim 12: Wang discloses the ceiling fan of Claim 11; however, Wang fails to disclose nuts threaded onto the tapped studs to secure together the downrod mount and the motor mount.
Whitley teaches a ceiling fan (Figure 1) comprising a plate (Figure 3, No. 332b) and mount (216) connected via tapped studs (217a), wherein nuts (217b) are threaded onto the tapped studs to secure the plate to the mount (Figure 3; Paragraph [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ceiling fan of Wang with nuts threaded onto the tapped studs, as taught by Whitley, for the purpose of locking the downrod mount and the motor mount together (Paragraph [0023], Lines 1-5; Paragraph [0025], Lines 7-9).
Allowable Subject Matter
Claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a ceiling fan comprising a downrod mount and a motor mount secured together and a motor comprising a non-rotating shaft having a shaft coupler which forms a motor assembly plate that is coupled to the motor assembly.  Wang discloses a ceiling fan comprising a motor, a motor mount, and a downrod mount; however, Wang fails to disclose a shaft coupler forming a motor assembly plate.  Gretz (US Patent No: 9,435,353) discloses a fan comprising a plate (Figure 4) and mount (Figure 3), wherein the plate and mount are secured via multiple studs (92) and openings (54); however, Gretz fails to disclose the fan being a ceiling fan with multiple blade and a motor having a non-rotating shaft with a shaft coupler.  Su (US Patent No: 5,613,832) discloses a ceiling fan comprising a motor (Figure 3, No. 171), a plate (Figure 4, No. 25), and a mount (20) secured together via studs (24); however, the mount is not a motor mount, and the motor does not comprise a non-rotating shaft with a shaft coupler forming a motor assembly plate.  The prior art fails to disclose the ceiling fan as claimed in Claims 3-10; therefore, Claims 3-10 comprise allowable subject matter.
Claims 14-20 are allowed.  The following is an examiner’s statement of reasons for allowance: As stated above, the prior art fails to disclose a ceiling fan comprising a motor assembly having a downrod mount with a shaft coupler, wherein multiple studs extend through spaced openings on the shaft coupler and a downrod plate securing the shaft coupler to the downrod plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745